NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             MICHAEL W. BLASHFORD,
                Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7094
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-575, Chief Judge Bruce E.
Kasold.
               ______________________

                Decided: May 15, 2014
                ______________________

   MICHAEL W. BLASHFORD, of Mayo, Florida, pro se.

    LAUREN MOORE, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were STUART F. DELERY, Assistant
Attorney General, BRYANT G. SNEE, Acting Director, and
SCOTT D. AUSTIN, Assistant Director. Of counsel on the
brief were MICHAEL J. TIMINSKI, Deputy Assistant Gen-
eral Counsel, and TRACEY P. WARREN, Attorney, United
2                                    BLASHFORD   v. SHINSEKI



States Department of Veterans Affairs, of Washington,
DC.
               ______________________

    Before TARANTO, BRYSON, and HUGHES, Circuit Judges.
PER CURIAM.
     Michael W. Blashford appeals from a judgment of the
United States Court of Appeals for Veterans Claims that
affirmed an adverse decision of the Board of Veterans’
Appeals, which found that Mr. Blashford was not entitled
to receive veterans’ benefits because he had been dishon-
orably discharged from the armed forces. Blashford v.
Shinseki, No. 11-575, 2012 WL 3871936 (Vet. App. Sept.
7, 2012). Mr. Blashford seeks review in this court, but he
has not presented any issue that falls within the limited
scope of our jurisdiction to review decisions of the Veter-
ans Court. We therefore dismiss the appeal.
                       BACKGROUND
    Mr. Blashford served on active duty in the United
States Marine Corps from November 1981 to November
1984. During that service, Mr. Blashford was treated
numerous times for alcohol abuse and injuries sustained
during fights. Two medical evaluations that resulted
from his conduct are relevant to this appeal. A September
1983 evaluation produced a conclusion of alcohol abuse
causing repeated behavior problems. The physician who
examined Mr. Blashford noted that he was alert and
oriented and that he appeared to possess clear, rational
thought processes. Another medical evaluation—one year
later, in September 1984—resulted in what the Board
described as a “normal psychiatric clinical evaluation.”
Resp. App. 59.
    In June 1984, Mr. Blashford’s commanding officer
warned him, in writing, that his performance was unsat-
isfactory due to “[f]requent alcohol related incidents,
BLASHFORD   v. SHINSEKI                                  3



violations of the [Uniform Code of Military Justice], and
lack of respect to superiors.” Resp. App. 12. The com-
manding officer recommended that Mr. Blashford seek
treatment for his alcohol abuse and advised that “any
further deficiencies in [his] performance and/or conduct”
could result in disciplinary action and administrative
discharge. Id.
    In July 1984, the Marine Corps tried Mr. Blashford by
summary court martial and found him guilty of disobey-
ing a lawful order and being absent from duty without
leave. He was sentenced to a reduction in rank, forfeiture
of some pay for a period of one month, and confinement at
hard labor for 30 days. In October 1984, the Corps con-
vened a second summary court martial, which convicted
Mr. Blashford of being twice absent without leave. He
was sentenced to forfeiture of some pay for a period of one
month and confinement for a period of 30 days.
    That same month, as a result of his misconduct and
court martial convictions, the Marine Corps initiated
administrative discharge proceedings against Mr. Blash-
ford. Mr. Blashford’s commanding officer recommended
discharge under other than honorable conditions. He
specifically noted that Mr. Blashford had received four
non-judicial punishments, two summary courts martial,
and a reduction in rank. On November 21, 1984, Mr.
Blashford was dishonorably discharged.
    Several years later, Mr. Blashford filed a claim for
veterans’ benefits, asserting that he was suffering from a
head and neck disorder, alcoholism, adjustment disorder,
personality disorder, and dysthymic disorder, and that
those conditions were connected to his military service. In
support of his claim for benefits, Mr. Blashford submitted
a report from a July 1991 psychiatric examination con-
ducted in the course of criminal proceedings then pending
against him in Florida.
4                                    BLASHFORD   v. SHINSEKI



    The Department of Veterans Affairs determined that
Mr. Blashford was not entitled to benefits because of his
dishonorable discharge, which generally bars benefits.
See 38 U.S.C. §§ 101(2), 5303(a). Mr. Blashford appealed
to the Board of Veterans Appeals, arguing, among other
things, that he was insane at the time he committed the
in-service misconduct that led to his dishonorable dis-
charge and that he was therefore eligible for veterans’
benefits under 38 U.S.C. § 5305(b). On June 23, 2010, the
Board found that his dishonorable discharge resulted
from “willful and persistent acts of misconduct he commit-
ted when he was sane” and denied Mr. Blashford’s appeal.
Resp. App. 65. The Board rejected Mr. Blashford’s argu-
ment that he was entitled to a medical examination.
Initially, the Board stated that such an examination was
not “necessary in this case, as the appellant’s current
medical state is not at issue.” Resp. App. 56. Later, the
Board added that nothing asserted or produced by Mr.
Blashford constituted competent evidence that he was
insane at the time of his in-service misconduct. None of
Mr. Blashford’s treatment records while he was in service
gave any indication that he was insane at the relevant
time; rather, they showed that he “appeared to possess
clear, rational thought process in September 1983 and
was given a normal psychiatric clinical evaluation in
September 1984.” Resp. App. 64.
    Mr. Blashford appealed to the Veterans Court. He
argued, among other things, that the Board did not
properly evaluate his sanity at the time of his misconduct.
In response, the Secretary of Veterans Affairs, in part
agreeing with Mr. Blashford, argued that the Board’s
statement of reasons for denying Mr. Blashford a medical
examination to evaluate his sanity at the relevant time
was inadequate, see 38 U.S.C. § 7104(d)(1), and the Secre-
tary requested a remand for Board reconsideration.
    The Veterans Court, in a single-judge decision, disa-
greed with Mr. Blashford and the Secretary. It found that
BLASHFORD   v. SHINSEKI                                    5



the Board’s opinion, “[r]ead as a whole,” confirmed that
the denial of a medical examination was neither substan-
tively deficient nor inadequately explained. Blashford,
2012 WL 3871936, at *2. The Veterans Court noted that
the evidence in the record, and the Board’s recitation of
that evidence, supported the finding that Mr. Blashford
was not insane at the time of his in-service misconduct.
The Veterans Court also noted that the Secretary had not
explained how a “medical examination today can assess
whether Mr. Blashford was insane during September
through November 1984, when Mr. Blashford was dis-
charged.” Id. The Veterans Court subsequently granted
Mr. Blashford’s request for rehearing by a three-judge
panel and simultaneously adopted the single-judge mem-
orandum decision as the decision of the court. Blashford
v. Shinseki, No. 11-575, 2013 WL 441376 (Vet. App. Feb.
6, 2013). Mr. Blashford appeals.
                          DISCUSSION
     This court’s jurisdiction to review decisions of the
Veterans Court is limited. See 38 U.S.C. § 7292. We have
jurisdiction to decide appeals insofar as they challenge a
decision of the Veterans Court with respect to a rule of
law, including the interpretation or validity of any statute
or regulation. Id. § 7292(a), (d)(1). We do not have juris-
diction to review a challenge to a factual determination or
a challenge to a law or regulation as applied to the facts of
a particular case, except to the extent an appeal presents
a constitutional issue. Id. § 7292(d)(2).
    Mr. Blashford’s appeal does not raise any issue that
we have jurisdiction to decide. The Department of Veter-
ans Affairs must provide a medical examination or opin-
ion when one “is necessary to make a decision on the
claim.” 38 U.S.C. § 5103A(d)(1). Neither that provision
nor the general duty to assist claimants, id. § 5103A(a)(1),
“imposes an open-ended obligation on the [Department] to
provide a medical examination or opinion upon de-
6                                    BLASHFORD   v. SHINSEKI



mand.” Beasley v. Shinseki, 709 F.3d 1154, 1159 (Fed.
Cir. 2013).
    Mr. Blashford’s primary argument is that the Board
should have ordered a psychiatric examination and made
an independent determination of whether he was insane
at the time of the in-service misconduct that led to his
discharge. The Veterans Court, considering this argu-
ment as well as the requirement that the Board provide
an adequate statement of its findings of fact and conclu-
sions of law, found the Board’s determination that a
medical examination was not needed both adequately
supported and adequately explained. It based that de-
termination on the Board’s opinion “as a whole” and the
absence of an explanation of how a medical examination
could assist in the development of Mr. Blashford’s claim.
    Although he invokes § 5103A, Mr. Blashford presents
no challenge to the Veterans Court’s interpretation of the
statute, or to any other legal ruling by the Veterans
Court. Rather, his argument is about the application of
the law to the facts of his case: he contends that the Board
should have found that a medical examination was neces-
sary based on record evidence pertaining to his in-service
psychological symptoms and alcohol dependence, as well
as post-service medical records reflecting diagnoses of
dysthymic disorder, depression, and sociopathic personali-
ty. We have no jurisdiction to reweigh the evidence on the
need for a medical examination or to review the Veterans
Court’s assessment of the Board’s case-specific determina-
tion that there was no such need here. See DeLaRosa v.
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (“[t]he board
made a factual finding that a medical opinion was not
necessary to decide the claim under § 5103A(d) . . . [o]ur
jurisdiction precludes us from reviewing factual findings
or even the application of law to facts”). Whether the
Board’s explanation was adequate is likewise outside our
jurisdiction: the Veterans Court’s reading of the Board
opinion as supplying an adequate explanation is a case-
BLASHFORD   v. SHINSEKI                                   7



specification of law to facts, which we may not review.
See White v. Shinseki, 524 Fed. App’x 715, 717 (Fed. Cir.
2013); Maher v. Shinseki, 448 Fed. App’x 65, 67 (Fed. Cir.
2011); Miller v. Nicolson, 233 Fed. App’x 990, 992-93 (Fed.
Cir. 2007). Congress has made the Veterans Court, not
this court, the venue for such case-specific review of
factual matters and applications of law to fact.
    Mr. Blashford’s appeal also does not raise a substan-
tial constitutional issue to bring the appeal within the
scope of our limited jurisdiction. Mr. Blashford states
that he “was denied due process and equal protection of
the law,” but that challenge rests entirely on the assertion
of case-specific error by the Board and Veterans Court
regarding the need for a medical examination, without
even a meaningful comparison to the determinations in
other cases. This argument therefore amounts to no more
than an invocation of a constitutional label, which is not
enough to sidestep the congressionally prescribed limits
on this court’s jurisdiction over review of factual matters
and applications of law to fact. See Helfer v. West, 174
F.3d 1332, 1335 (Fed. Cir. 1999) (finding invocation of a
constitutional label does not establish jurisdiction).
    We have considered Mr. Blashford’s remaining argu-
ments and conclude that they do not alter the outcome
here. Accordingly, we dismiss this appeal for lack of
jurisdiction.
   No Costs.
                          DISMISSED